DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 8-12, 14, 16, 17, 19, and 21 are pending. Claims 1, 12, and 17 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on October 07, 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socarras (US 2018/0108106) (hereinafter Socarras) (published April 19, 2018) in view of Zedlewski et al. (US 7,434,002) (hereinafter Zedlewski) (published October 07, 2008) and SCHLUESSLER et al. (US 2019/0066355) (hereinafter Schluessler) (published February 28, 2019).
Regarding Claims 1, 12, and 17, taking Claim 12 as exemplary, Socarras discloses a method to facilitate dynamic cache control, comprising: profiling execution characteristics of a graphics workload at each of a plurality of processing resources to generate profile data indicating a quantity of cache hits that occur at a cache memory, including: monitoring cache hits to a cache memory during execution of the graphics workload; and
“The performance monitor 102 is a module configured to record performance characteristics at different modules of the GPU 100, including the shaders 150-156. Thus, the performance monitor 102 records individual performance information for each of the shaders 150-156, such as cache hit rate, cache miss rate, instructions or operations per cycle executed at the shader, stalls at the shader, and the like. The performance monitor 102 thus records a performance profile across the shaders 150-156. In some embodiments, the performance monitor 102 records the performance information on a "per-workload" basis. That is, in response to the driver 110 providing a new workload to the GPU 100, the performance monitor 102 resets its stored performance information, so that at a given instance of time the performance information stored at the performance monitor 102 indicates performance characteristics for the currently executing, or most recently executed, graphics workload” (Socarras [0013])

But does not explicitly state recording the cache hits to the cache memory in a plurality of sector maps as profile data, wherein each of the plurality of sector maps is associated with an identified critical resource; retrieving the profile data from the sector map indicating frequently used cache lines; and applying one or more cache settings to the cache memory based on the profile data.
Zedlewski discloses recording the cache hits to the cache memory in a plurality of sector maps as profile data, wherein each of the plurality of sector maps is associated with an identified critical resource;
“cache inspector 3005 of the present invention inspects cache metadata associated with a set of cache locations. As part of this inspection, cache inspector 3005 receives cache metadata from hardware of cache 2050, which is configured to provide metadata to software applications” (Zedlewski col 14 lines 5-30)

“cache optimizer 3025 reports information, to a user or a higher-level program to facilitate optimization tasks directed by the user and/or by higher-level programs to tune the performance of a computer system. Reported information comprises information such as: results of analysis from cache analyzer 3015, cache utilization information, and a cache heat map that includes utilization/miss statistics for each cache line and/or color” (Zedlewski col 15 line 60 to col 16 line 5, Socarras discloses performance information is recorded for each of the shaders, the combination with Zedlewski would yield performance information such as cache heat maps being recorded and associated with each set of identified cache locations for each of the shaders/critical resource)

applying one or more cache settings to the cache memory based on the profile data.
“cache optimizer 3025 of the present invention optimizes memory access based on results of the cache analyses performed by cache analyzer 3015, in one embodiment. Cache optimizer 3025 sends control inputs to memory re-mapper 2020, cache re-colorer 2030, or both to carry out the optimization of memory access” (Zedlewski col 15 lines 30-60, also see col 4 line 30 to col 15 line 30 and col 21 line 40 to col 23 line 60)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of a cache heat map to record hit/miss statistics for each cache line and optimizing the cache based on the analysis in Zedlewski with Socarras to yield the predictable results of a better representation of the tracked statistics and more efficient use of the cache.
Schluessler discloses retrieving the profile data from the sector map indicating frequently used cache lines; and
“Once the profile data 2005 has been collected from an executing workload or retrieved from the cloud database 2015, the profile manager 2021 then uses the data in the database to determine the optimal hardware and software configuration for the GPU 2022 to execute the workload during the next execution interval. As mentioned, for example, the shader compiler 2018 may generate shaders 2019 with optimal characteristics for the workload. In addition, in the case of choosing an optimal SIMD dispatch width, the profile manager 2021 may select a dispatch width that took the least time to execute. While specific examples are provided here for the purpose of illustration, various other GPU profile-guided optimizations may be used to address other problems which may require more complex decision logic which trades off performance, power, latency, and other variables associated with workload execution. By way of example, and not limitation, these may include frequency balancing in a power constrained environment, resource cacheability and cache configurations, and execution unit thread count vs. registers per thread. For example, the profile manager may select hardware and/or software configuration settings which result in the most efficient execution of the graphics workload that fits within a specified power budget” (Schluessler [0229])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of retrieving profile data in Schluessler with the combination of 
Claims 1 and 17 have similar limitations to claim 12 and is rejected for similar reasons.

Regarding Claims 3, Zedlewski further discloses wherein the one or more processors further monitor cache hits to each of a plurality of cache chunks and record the cache hits in a sector of the sector map associated with each of the plurality of cache chunks.
“Reported information comprises information such as: results of analysis from cache analyzer 3015, cache utilization information, and a cache heat map that includes utilization/miss statistics for each cache line and/or color” (Zedlewski col 15 line 60 to col 16 line 5)

Regarding Claim 4, Schluessler further discloses wherein the one or more processors monitoring the execution characteristics further comprises decoding cache memory requests.
“Each processing cluster 1614 may include an MMU 1645 (memory management unit) that is configured to map virtual addresses into physical addresses. In other embodiments, one or more instances of the MMU 1645 may reside within the memory interface 1618 of FIG. 16. The MMU 1645 includes a set of page table entries (PTEs) used to map a virtual address to a physical address of a tile (talk more about tiling) and optionally a cache line index. The MMU 1645 may include address translation lookaside buffers (TLB) or caches that may reside within the graphics multiprocessor 1634 or the L1 cache or processing cluster 1614. The physical address is processed to distribute surface data access locality to allow efficient request interleaving among partition units. The cache line index may be used to determine whether a request for a cache line is a hit or miss” (Schluessler [0159] request are “decode” to identify the address which it is directed to)

Regarding Claim 5, Schluessler further discloses wherein the one or more processors decode cache memory request into a surface identifier and address offsets included in the cache memory requests.
“Each processing cluster 1614 may include an MMU 1645 (memory management unit) that is configured to map virtual addresses into physical addresses. In other embodiments, one or more instances of the MMU 1645 may reside within the memory interface 1618 of FIG. 16. The MMU 1645 includes a set of page table entries (PTEs) 

Regarding Claim 6, Zedlewski further discloses wherein the one or more processors maps the address offsets to an entry in the sector map.
“Various types of cache metadata have been previously described, and can comprise information, such as: a cache tag of a cache location, a recency of use status of a cache location (LRU or MRU for example), a protocol state of a cache location, or other cache metadata information. Metadata received by cache inspector 3005 is passed to cache analyzer 3015” (Zedlewski col 14 lines 5-30)

“Reported information comprises information such as: results of analysis from cache analyzer 3015, cache utilization information, and a cache heat map that includes utilization/miss statistics for each cache line and/or color” (Zedlewski col 15 line 60 to col 16 line 5; each cache line has an address and is mapped into the cache heat map)

Regarding Claim 14, Zedlewski further discloses mapping the address offsets to an entry in the sector map.
“Various types of cache metadata have been previously described, and can comprise information, such as: a cache tag of a cache location, a recency of use status of a cache location (LRU or MRU for example), a protocol state of a cache location, or other cache metadata information. Metadata received by cache inspector 3005 is passed to cache analyzer 3015” (Zedlewski col 14 lines 5-30)

“Reported information comprises information such as: results of analysis from cache analyzer 3015, cache utilization information, and a cache heat map that includes utilization/miss statistics for each cache line and/or color” (Zedlewski col 15 line 60 to col 16 line 5; each cache line has an address and is mapped into the cache heat map)

Schluessler further discloses wherein monitoring cache hits comprises: decoding cache memory request into a surface identifier and address offsets included in the cache memory requests.
“Each processing cluster 1614 may include an MMU 1645 (memory management unit) that is configured to map virtual addresses into physical addresses. In other embodiments, one or more instances of the MMU 1645 may reside within the memory interface 1618 of FIG. 16. The MMU 1645 includes a set of page table entries (PTEs) 

Regarding Claim 19, Schluessler further discloses wherein monitoring cache hits comprises: decoding cache memory request into a surface identifier and address offsets included in the cache memory requests; and
“Each processing cluster 1614 may include an MMU 1645 (memory management unit) that is configured to map virtual addresses into physical addresses. In other embodiments, one or more instances of the MMU 1645 may reside within the memory interface 1618 of FIG. 16. The MMU 1645 includes a set of page table entries (PTEs) used to map a virtual address to a physical address of a tile (talk more about tiling) and optionally a cache line index. The MMU 1645 may include address translation lookaside buffers (TLB) or caches that may reside within the graphics multiprocessor 1634 or the L1 cache or processing cluster 1614. The physical address is processed to distribute surface data access locality to allow efficient request interleaving among partition units. The cache line index may be used to determine whether a request for a cache line is a hit or miss” (Schluessler [0159])

Zedlewski further discloses mapping the address offsets to an entry in sector map.
“Various types of cache metadata have been previously described, and can comprise information, such as: a cache tag of a cache location, a recency of use status of a cache location (LRU or MRU for example), a protocol state of a cache location, or other cache metadata information. Metadata received by cache inspector 3005 is passed to cache analyzer 3015” (Zedlewski col 14 lines 5-30)

“Reported information comprises information such as: results of analysis from cache analyzer 3015, cache utilization information, and a cache heat map that includes utilization/miss statistics for each cache line and/or color” (Zedlewski col 15 line 60 to col 16 line 5)


Claims 8, 9, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socarras (published April 19, 2018), Zedlewski (published October 07, 2008), and Schluessler (published February  as applied to claims 1, 12, and 17 above, and further in view of Liu et al. (US 2009/0171954) (hereinafter Liu) (published July 02, 2009).
Regarding Claims 8, 16, and 21, the combination of Socarras, Zedlewski, and Schluessler disclosed the apparatus of claim 1, method of claim 12, and medium of claim 17, but does not explicitly state wherein the one or more processors apply a setting to prefetch frequently used cache lines indicated in the sector map. Liu discloses wherein the one or more processors apply a setting to prefetch frequently used cache lines indicated in the sector map.
“The prefetcher 114 may place frequently used data and/or instructions in the cache 112 thus further increasing cache efficiency of the computing device 100” (Liu [0011])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the prefetching of frequently used data in Liu with the combination of Socarras, Zedlewski, and Schluessler to yield the predictable results of increasing cache efficiency.

Regarding Claim 9, Socarras further discloses wherein the one or more processors profiling the execution characteristics comprises monitoring the workload execution characteristics to identify resources consumed during execution of the graphics workload.
“The control module 120 determines that the workload identifier 230 is not stored at the memory 140 and, in response, requests that the resource allocation module 104 generate a resource allocation 232. The control module 120 also stores the graphics workload identifier 230 and the resource allocation 232 to the memory 240 for later retrieval in the event that a graphics workload having the same associated graphics workload identifier 230 is subsequently received by the control module 120” (Socarras [0020])

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socarras (published April 19, 2018), Zedlewski (published October 07, 2008), Schluessler (published February 28, 2019), and Liu published July 02, 2009) as applied to claim 9 above, and further in view of Mummert et al. (US 6,907,607) (hereinafter Mummert) (published June 14, 2005).
Regarding Claim 10, the combination of Socarras, Zedlewski, Schluessler, and Liu disclosed the apparatus of claim 9, but does not explicitly state wherein the one or more processors identify one or more resources that are critical resources. Mummert discloses wherein the one or more processors identify one or more resources that are critical resources.
“At least one administrative processor of the processing environment gathers the configuration and usage information, maps the capacity space for each system, and identifies the critical resources and the critical times for addressing workload needs for the computer systems of the processing environment. Once the critical resources have been identified, workload assignment can be more equitably made to improve resource usage” (Mummert col 2 lines 30-40)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the identification of critical resources in Mummert with the combination of Socarras, Zedlewski, Schluessler, and Liu to yield the predictable results of being able to know what elements are required to complete the processing of the workload.

Regarding Claim 11, Zedlewski further discloses wherein the one or more processors generate a sector map for each of the critical resources.
“Reported information comprises information such as: results of analysis from cache analyzer 3015, cache utilization information, and a cache heat map that includes utilization/miss statistics for each cache line and/or color” (Zedlewski col 15 line 60 to col 16 line 5; cache is the critical resource)


Response to Arguments
Applicant's arguments filed October 07, 2021 have been fully considered but they are not persuasive.
Applicant Argues:
a)	As shown above, Zedlewski discloses periodically inspecting refreshed metadata associated with a set of cache locations to determine changes in memory locations stored in the cache and reporting 
With respect to (a), “a cache heat map that includes utilization/miss statistic” reads directly on “recording cache hits in a plurality of sector maps, with each sector map being associated with an identified critical resource”. The utilization/miss statistics would include recording cache hits and the cache heat map itself has to be associated with part of the cache that is being monitored and that part of the cache that is associated with the cache heat map would be the identified critical resource.
In applicant’s arguments it merely recites parts of the claims and parts of Zedlewski, then having a conclusory statement that the prior art does not teach that part of the claims. Examiner is unsure how applicant is interpreting Zedlewski, the other prior arts, and/or the claims. Applicant emphasized “associated with an identified critical resource”, but does not describe what that limitation entails, and under broadest reasonable interpretation one of ordinary skill in the art would readily be able to interpret cache as a critical resource and the cache heat map to be associated with the “identified” part of the cache that it is monitoring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                 

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136